Title: Marginalia in An Inquiry, an Anonymous Pamphlet, [1770]
From: Franklin, Benjamin
To: 


This anonymous and, today, very rare pamphlet was once tentatively ascribed to Franklin. Even if he had not annotated a copy, the ascription would be absurd. The writer, whoever he may have been, was patently an Englishman, and one with more goodwill than logical acumen. He was deeply imbued with the concept of natural rights, but quite incapable of reconciling that concept with the hard realities of the British Empire at the time he wrote. At moments he seemed to understand the position of the colonists, and to recognize the inequity as well as uselessness of attempting to coerce them; at other moments his outrage at their rowdy protests made him almost a Grenvillean, and he breathed dire threats about where their defiance would lead them. His shift from one attitude to the other bewilders the modern reader, and makes the pamphlet a study in inconsistency. That is its value. It illuminates the dilemma of thoughtful, well-intentioned, and not overly intelligent Englishmen, of the sort who were numerous in the House of Commons and the offices of Whitehall, and who made British policy in the decade of wobble that converted a quarrel into a revolution.

Franklin waded into the author’s arguments and in the process developed his own. His marginalia have almost the immediacy of a dialogue, in which he responds occasionally with approval, more often with criticism, and at moments with angry defiance. Sometimes he reiterates a point that he has often made before, such as that the British and Americans are fellow subjects of the King, and harps on it repetitively; but he also elaborates it by arguing that there is no union between the parts of the empire except royal sovereignty. He gives careful consideration to the idea of an imperial parliament, with representatives from the colonies, and insists that the practical difficulties are less than the author believes; yet he makes clear his preference for leaving the constitution as it is. His championship of colonial rights leads him to the startling position that Americans, because of their risks and expenses in settling the wilderness, are entitled to more than the King’s other subjects. He dismisses contemptuously the threat to keep the colonies in line by returning Canada to France, and gives a new twist to the common assertion that the ousting of the French has encouraged American intransigence: it has encouraged the British, he says, to treat America as they have, and as they would never have dared to do if the French were still on the frontiers. His marginalia, in short, are a disorganized but illuminating compendium of his views on the large questions that the pamphlet raises.
The date of his comments is particularly important for the development of those ideas. By a rare stroke of luck he dated one remark 1770, and it may reasonably be assumed that the others were made at the same time. They contain a single reference to what is clearly the year 1768–69, but none to anything later. Hence we are assigning them all, with more confidence than usual, to 1770. The method of reproduction is the same as that with similar marginalia in Volume XVI. The printed original is paraphrased and drastically condensed in the right-hand column, with direct quotation only of words or passages that Franklin specifically noted. All emphases in this column are his: what he underlined once is italicized, what he underlined twice is capitalized. Gaps to accommodate the marginalia do not indicate any break in the paraphrase. Franklin’s comments are printed verbatim in the left-hand column, where the emphases are again his and are similarly reproduced.
 
[1770]


  I hope the Author will be on his Guard upon this point, and not suffer his Interest to run away with his Judgment.Already the Colonies seem to be condemn’d by this impartial Writer!
The dispute with the colonies has gone beyond the point where charters and statutes are the relevant issues; the question now is what policy ought to underlie legislation. Although we live in a scientific age, “where our interest is concerned, we meet with such a narrowness both of thinking and acting upon every occasion, as is far from distinguishing us from the most barbarous period of antiquity. …” Otherwise Britain would behave quite differently, and her colonies would be “more obliging and dutiful.”



This essay will pursue three lines of inquiry: Should the colonies have the same political advantages and privileges as the mother country? Does the British constitution make this possible? If it does not, should it be changed?


  Right and Just. Certainly. 
  We are inclined to view colonies as existing for our wealth and aggrandisement, but this view is mistaken. The existence of an empire increases the power of the whole, not of one part at the expense of the others. If the parts are governed, “from no reasonable, or … from the most unjust motives, with a partiality, … divisions and murmurings, if not actual rebellions, are evidently unavoidable.” The larger such an empire is, the weaker it is.



Just Reasoning. The King should look to this.
  Hence all parts demand equal attention, or, if anything, the most distant demand the most. Abuses creep into all government, and flourish best in the remote provinces, which are always first to revolt against ill usage.


  Very true.Injustice is always Folly.
  It is “wholly the effect of the illiberal notions, and partial views of government, … that the trade and manufactures of different provinces are laid under the restraints we often see them. And, in short, from the same unhappy source, spring most of the inequitable laws and inhibitions, to which colonies and the more remote parts of an empire are frequently subjected.” Sound policy dictates the minimum of regulation; trade and commerce should be permitted to thrive wherever they can most advantageously. Britain rejects this argument, and commits “the folly and injustice of not treating all the parts and provinces of an empire, with the exactest impartiality.”




  Does the British constitution permit impartiality? Among classical empires Rome was the most liberal, but the inhabitants of its provinces did not and could not enjoy all the privileges of Roman citizenship; if they had the state would have been reduced to anarchy. “Supreme power must not, cannot reside equally every where throughout an empire.” This is true despite the fact that authority in a free state derives from and resides in the people.


Writers on this Subject often confuse themselves with the Idea that all the King’s Dominions make one State, which they do not nor ever did since the Conquest. Our Kings have ever had Dominions not subject to the English Parliament; as first the Province of France, of which Jersey and Guernsey remain, always governed by their own Laws; appealing to the King in Council only, and not to our Courts or to the House of Lords. Scotland was in the same Situation before the Union: It had the same King, but a separate Parliament; and the Parliament of England had no Jurisdiction over it. Ireland the same in truth, tho’ the British Parliament has usurp’d a Dominion over it. The Colonies were originally settled on the Idea of such extrinsic Dominions of the King, and of the King only. Hanover is now such a Dominion.
  The laws by which they are governed derive from them through their representatives, and are as binding upon the executive as upon them. A free government extends throughout the whole empire, but out of its many parts


But different States may have different Assemblies of Representatives. As is the Case.
“one only supreme assembly of representatives, for making laws, can regularly be formed.” If there are many assemblies, one is supreme and the powers of the rest abridged; otherwise there


This is the only clear Idea of their real present Condition. Their only Bond of Union is King.
would be “many different governments perfectly independent of one another.” These truths are self-evident.


Within Great Britain, if you please, but no farther.
  Because Britain has “exactly the kind of government I have been here speaking of,” the American assemblies cannot have an authority equal to that of Parliament “without actually dismembering the British empire”; for government implies subordination as well as union. All its constituent parts, however, have a right to participate in regulating the affairs of the whole.


It would not be dismembring of it, if it never was united, as in truth it never yet has been. Breaking the present Union between England and Scotland would be dismembring the Empire; But no such Union has yet been formed between Britain and the Colonies.


True, But why do you use the Expression, Our Dominions? Are the King’s Subjects in England Sovereign over his Subjects in America? No. The King is the Sovereign of all.
  Hence, although the British Parliament may legislate for Britain, “it cannot with the same propriety exercise the like power with respect to America, while those parts of our dominions are not fairly represented in it.” Neither can the colonies legislate independently without “declaring


They are such.
  The Parliament of Britain has no Right to repeal an American Law that the King has assented to.
themselves independent states”; their legislation must be subject to amendment or reversal by “the parliament of Great Britain.” While their power is thus limited by an authority in which




They would not indeed [be], if that were the Case.
they have no part, however, they are not a free people. They are subject to regulation outside their control, “which is the very definition of slavery”; their rights and liberties therefore remain precarious.


Here appears the Excellency of the Invention of Colony Government, by separate independent Legislatures. By this means the remotest Parts of a great Empire, may be as well governed as the Center; Misrule, Oppresions of Proconsuls, and Discontents and Rebellions thence arising prevented. By this Means the Power of a King may be extended without Inconvenience Over Territories of any Dimensions how great soever. America was thus happily governed in all its different and remote Settlements, by the Crown and their own Assemblies till the new Politicks took place, of governing it by our Parliament, which have not succeeded and never will.
  The freer a constitution is in its nature, the less widely it applies. “Where divers remote and distant countries are united under one government, an equal and fair representation becomes almost impracticable, or, at best, extremely inconvenient.”


Water, so far from being an Obstruction, is a Means of facilitating such Assemblies from distant Countries. A Voyage of 3000 Miles by Sea, is more safely performed than a Journey of 1000 by Land.
  The difficulty is compounded when the parts of a state are divided by the ocean. Convening a parliament from provinces widely separated by land would be much more feasible than convening one from Britain and America. Yet such an Anglo-American parliament is the only way to make government equal for all: our system requires general and impartial representation, and America has none. This fact reveals “the stubbornness and inflexibility … of the genius of our constitution,”

 
It is in my Opinion. by no means impracticable, to bring Representatives conveniently from America to Britain: But I think the present Mode of letting them govern themselves by their own Assemblies much preferable. They will always be better governed; and the Parliament has Business enough here with its own internal Concerns.
which in itself is the best in the world.


They have it already. All the Difficulties have arisen from the British Parliament’s Attempting to deprive them of it.
  The next question is whether, if the nature of the constitution precludes giving the Americans their full privileges as Englishmen, “they should not be allowed such a form of government, as will best secure them their just rights and natural liberties?”


Right.
Certainly
Very just. Only that the arbitrary Government of a single Person is more eligible than the arbitrary Government of a Body of Men. A single Man may be afraid or asham’d of doing Injustice. A Body is never either one or the other, if it is strong enough. It cannot apprehend Assassination; and by dividing the Shame among them, it is so little apiece, that no one minds it.
This question may strike many as absurd. “Yet I cannot help thinking it much more absurd, to hold that the British parliament, as it now stands, hath an undeniable right to make laws for North-America.” Few of us openly assert that it is just “for one half of a kingdom, to hold the other half in chains,” and those who do would change their tune if the situation were reversed; “justice requires that we should do by others, as we would … be done by ourselves.” Is it not folly to condemn the Stuarts for governing without Parliament, when most of us would govern America on equally unjustifiable principles?


I am surpriz’d that a Writer, who in other respects appears often very reasonable and consistent, can talk of our Sovereignty over the Colonies! As if every Individual in England, was Part of a Sovereign over America! See the preceding Page.
  The question should be how high we can raise the colonies without making them independent and thereby abrogating “our rights of sovereignty over them.” This is at once the liberal and the politic approach, “for the most lasting


Surely
empires are always founded in principles the most agreeable to justice.” A thoughtful man would never wish, even if it were possible, “to make


See Page 25 [p. 323 above] where the Author defines Slavery.
slaves of the Americans”; for they would then be


And if you ever succeed in making Slaves of us, depend upon it, we shall always be ready to return the Compliment.
dangerous to Britain. “A people … in whom the love of liberty as well as all sense of the just value of it, was extinguished, would certainly be the most proper instruments to reduce others to the like condition.” Although in some things we are wildly apprehensive of our liberty, in the altercation with the colonies our apprehension is dormant, and that is the measure of our folly.


The Americans think, that while they can retain the Right of disposing of their own Money, they shall thereby secure all their other Rights. They have therefore not yet disputed your other Pretensions.
  The true basis of the Americans’ grievance is wider than their complaints indicate. The right of taxation touches on two of “the three principal objects of government,” which are securing the citizen’s person, property, and religion: disposing of his property without his consent threatens his person with starvation. “Hence then it appears what alarming consequences a right of imposing taxes involves in it. Can it therefore surprise any one that the colonies should be jealous of this right? or rather would it not be much more surprising, were they not jealous of it?


Just.
  “However, a right of legislation in general over them, they certainly may with equal justice and propriety dispute, so long as they continue unrepresented in our parliament, or some other way are not admitted to a due share of power, in making those laws to which they are subject.” At present they complain only of taxation, and to this point I shall confine myself. If it can be settled, other arguments about legislation will doubtless prove negotiable.


You do indeed presume too much. America is not part of the Dominions of England, but of the King’s Dominion. England is a Dominion itself, and has no Dominions.
  “That England has an undeniable right to consider America as part of her dominions, is a fact, I presume, which can never be questioned.” Few empires can produce as good a claim to their provinces as England to hers.


In some Sense. In what Sense? They were not planted at her Expence. As to Defence. All Parts of the King’s Dominions have mutually always contributed to the Defence one of the other. The man in America who contributes Sixpence towards an Armament against the common Enemy, contributes as much to the common Protection as if he liv’d in England.
  “It was England, in some sense, which at first gave them being … and ever since has defended them with her arms, and governed them with her laws. It is therefore but just and equitable that they should, in return,


They have always been ready to contribute but by voluntary Grants according to their Rights. Nor has any Englishman yet had the Effrontery to deny this Truth.
contribute a reasonable proportion for the support of that government, by which they are protected. This they have not as yet had the effrontery openly to deny.”


  1.2. 3.4.
  The question at issue is how they should contribute. Four ways are possible. One is by requisition from the King in council “of a certain sum by them fixed, to be raised in each province, in such manner as their own assemblies shall think fit.” The second is a similar requisition from Parliament and raised in the same way. The third is taxation by Parliament as it is now constituted. The fourth is taxation by a Parliament in which the Americans are represented.



The Author here is greatly mistaken. Such a Requisition as [he] describes, where a Sum certain was fixed for the Colonies to raise and the Manner only left to them, was never acquiesced in by the Colonies, indeed it was never propos’d to them. The Requisitions have only been (after stating the Occasion) that they should grant such Sums as were suitable to their Abilities and Loyalty, the Quantum being intirely left to their Judgment. And this is the only kind of Requisition that will ever be approv’d there.
The first of these ways, “however acquiesced in on the part of the colonies,” is the most exceptionable, because it enables the ministry to set the amount. If such a requisition “is to be indispensibly complied with,” the Americans


Certainly. And therefore they never had an Idea of being oblig’d to comply indispensably with such Requisitions.
will be subject to ministerial government and therefore to ministerial tyranny. Yet it is obvious that the requisition, if made, “should without reserve be complied with,” for otherwise the Americans will have discretionary power and


He still confounds himself and Readers with this Sovereignty of England.
“the sovereignty of England” will be nominal: if they are free to decide how much to raise as well as how to raise it, “It is scarcely to be


Why is it to be doubted that they will not grant what they ought to grant? No Complaint was ever yet made of their Refusal or Deficiency.
doubted but their allowance will be found extremely short.”


He says, if they are not without reserve oblig’d to comply with the Requisitions of the Ministry, they may absolutely refuse to pay any Taxes at all. Let him apply this to the British Parliament, and the Reasoning will equally prove, that the Commons ought likewise to comply absolutely with the Requisitions of the Ministry. Yet I have seen lately the Ministry demand 4s. in the Pound, and the Parliament grant but 3. But Parliaments and Provincial Assemblies may always be safely trusted with this Power of Refusing or granting in part. Ministers will often demand too much. But Assemblies, being acquainted properly with the Occasion will always grant what is necessary. Protection is (as I said before) mutual, and equal in Proportion to every Man’s Property. The Colonies have been drawn into all British Wars, and have annoy’d the Enemies of Britain as much in Proportion as any other Subjects of the King equal in Numbers and Property. Therefore this Account has always ballanc’d itself.
“They may, upon this footing, absolutely refuse to pay any taxes at all.” If so, England would be better advised to break connection with them than to continue her protection of them at her own expense.


An American will hardly ever be of this Opinion. When the Taxers may lighten their own Burthen by so much the greater Weight they lay on the Taxed, Equity is scarce to be expected.
  The second method, a requisition by Parliament, is preferable because “in so large a body of men, both justice and the true interest of the empire are more likely to be duly regarded”; Americans may therefore “reasonably expect the burden will be more equitably laid upon them.” Proceedings in Parliament are less rapid than in the Privy Council, so that if need be the Americans “will have more time to petition or


Late Experience has fully shewn that American Petitions and Remonstrances are little regarded in Britain.
make remonstrances.



The Privilege of Petitioning has been attempted to be wrested from them. The Assemblies uniting to petition has been called a flagitious Attempt in the Minister’s Letters, and such Assemblies as would persist in it, have therefore been dissolved!
For this privilege, the least which a subject can enjoy, is not to be denied them, however an ultimate compliance may be insisted on as indispensable.” The Americans’ financial position, furthermore, will probably be better understood in Parliament than in the ministry and “their


’Tis a Joke to talk thus to us, when we know that Parliament so far from solemnly canvassing our Petitions, have refus’d to receive or read them.
petitions and remonstrances more solemnly canvassed.”


Very true.
  The impropriety of the third method, taxation by Parliament as presently constituted, has been demonstrated by the repeal of the Stamp Act. The Americans argued that the act was an unlawful exercise of authority; the justice of this argument the legislature, by repealing the act, “notwithstanding all their declarations and resolutions to the contrary, seem tacitly to have acknowledged.”


  True.
    The Author here grows reasonable again.
    Our Sovereignty!
    Then be very sure of the Right before you attempt to exercise it.
    I am one of those few, but am persuaded the time is not far distant, when the few will become the many; For magna est Veritas, et prevalebit.

  The question with me touches the rights of mankind, one of which is to the greatest degree of liberty that government can secure. No people is free when it is without a voice in making its laws, and to say that the Americans have any such voice in Parliament is irrational. Those who insist on “our right of legislation over them” have a point; the right is essential. “But … this perhaps may be otherwise effected, than at the expence of the just birth-right of our fellow-creatures; yet were it only to be accomplished by such a violation, I am perfectly at a loss how to demonstrate the equity of such a procedure, unless it can be fully proved that the safety of the state can be secured by no other means. For nothing less can justify it.” But we are not yet at the extreme of securing “our sovereignty over them” at the expense of their natural rights. “To claim and exercise an authority we have naturally no right to, is an action in itself as wrong as any, I think, that we can put in supposition. … Our right of legislation over the Americans, unrepresented as they are, is the point in question. This right is asserted by most, doubted of by some, and wholly disclaimed by a few. But to put the matter in a stronger light, the question, I think, should be,


A very proper State of the Question.
Whether we have a general right of making slaves, or not?”


How can we Americans believe this? When we see almost half the Nation paying but 1s. 6d. in the Pound while others pay full 4s., and that there is not Virtue and Honesty enough in the Parliament to rectify this Iniquity? How can we suppose they will be just to us at such a Distance, when they are not just to one another? It is not, indeed, as the Author says, very probable. The unequal Representation, too, that prevails in this Kingdom, they are so far from having Virtue enough to attempt to remedy, that they make use of it as an Argument why we should have no Representation at all. Be quiet, says the Wag in the Story, I only p[iss] o[n] y[ou]: I sh[it] o[n] t[he] o[the]r.
  Imperfect governments administer justice and preserve order, or there would be little of either in the world. Parliament may be as equable and tender toward the colonies as their own assemblies are; this is “possible, although perhaps not very probable,” if only because our distance from them makes us poor judges of their grievances and what they can afford in taxes.


An empire will not necessarily dissolve when “some parts thereof are possessed of a power, by no means consistent with that unity of government I have been speaking of. Nay it is possible that


This Power in the American Assemblies has never been found inconvenient.
such a power may never be found productive of any great inconvenience.” The Irish parliament, for instance, may throw out money bills: here “is a


Very true. Then let us [not] trouble ourselves and others with a useless Theory.
great defect in point of theory; and yet the inconveniences arising there from, in practice, have been hitherto by no means considerable. … The truth of the matter is, it is not so much the best form of government, as the most exact and regular administration of justice, that most effectually fastens together the different parts of an empire, whereon the stability and duration of it must ever necessarily depend.” The people abuse such power as they have only after they receive 


Take care.
  “very heavy provocations to enrage them, from the excesses of their governors.” We should not think ill of the Americans for considering our mode of taxation provocative.


A Representation in the British Parl[iamen]t.
  I wish that the “fourth and last” method of taxation were as feasible as it is just. “To the


Provided they had an equitable Number of Representatives allow’d them.
equity of this measure the Americans themselves, I presume, could have nothing fairly to object.” Apportioning members among them



Let the old Members continue till superseded by new Ones from America.
would be a transient difficulty; a more lasting one would be the distance involved, particularly when a new Parliament is to be elected. If Parliaments were annual, as they should be, the difficulty would be heightened, and could


By the above it might.
scarcely be overcome when only a few weeks elapse between the dissolution and the election.


Let the Members be chosen by the American Assemblies, and disputed Elections settled there, if any, but there would be none.
Another problem would be contested elections, which would have to be decided on a different basis in America and in England. But removing these difficulties is not my purpose, because “it


I think so too. Where neither Side approve a Match it is not likely to be made.
is not … probable, that an American representation will ever be convened in England.” Other and greater difficulties stand in the way: If the Americans wanted Parliament to intervene in a particular colonial affair, distance would preclude action; if they wanted the benefit of private Parliamentary acts, the expense of time and money would preclude it, yet


They may make them at home. The expence of private Acts in England is shamefully great.


Scarce ever
they might often have to apply for such acts. There would be many other matters, such as the cost of highways, rivers, and canals, where Parliament would have to be consulted but the


All this may be done by their own Laws at home.


Evidences may be taken in Writing when necessary.
colonists would bear the charges. How could witnesses be brought across the ocean? The Americans have a right to representation if they want it; but it is a last resort, and cannot be realized “without immense trouble.”


Very little.


Then leave it as it is. It was very well till you attempted Alterations and Novelties.
  All four methods of raising money are full of difficulties; what then should be done? This is as important a question as the British government has ever faced. “If they should be divided in their sentiments upon it, and uncertain what measures to adopt and follow, it cannot be matter of just wonder or censure.”


Very just.
  England is not a Sovereign. The King is.
     They are in Subjection only to him. England is itself a Dominion, but has no Dominions.

  The best guide to policy is the disposition of those we deal with, but “the truest policy … is ever founded in the soundest morality.” The Americans, if unrepresented in Parliament, have a right to any other form of government that is consistent with “the sovereignty of England over them.” England has only the right to have them “continue in subjection to her, and form a part of her


But you are mistaken.
  Your humble Servant. We thank you for nothing. Keep up your Claim and make the most of it.
  Strange! that the Parl[iamen]t should have a Right to do what they cannot do equitably. And the Colonies a Right that is contrary to the Right of Parl[iamen]t.
dominions. … The one I think, she has a right to command; and the other they have a right to claim.” Any concessions she makes are by favor; if the Americans gained the same taxing power as the Irish, for instance, “it should be deemed only as matter of grace, to be resumed at pleasure. And custom, of however long a standing, can never convert it into matter of undeniable claim.” If, on the other hand, the Americans agreed to be taxed by the present British Parliament, they could not equitably be held to that agreement; for they would not thereby lose their right to be represented in the House of Commons.


No. They may challenge all that was promis’d them by Charters to encourage them to settle there. They have perform’d their Part of the Contract, and therefore have a Right to expect a Performance of the other Part. They have by the Risques and Expences they incurr’d additional Merit and therefore to be considered as above the Level of other Subjects.
  These are the limits of right and equity on both sides. “To be placed upon a level with the rest of the subjects of the British crown, is the utmost the colonies can challenge.”

and more,
To refuse them this, on any ground except an immediate danger to England, would be dishonesty. We may not abridge the liberty of a country “merely because we cannot otherwise maintain our sovereignty over it, unless


I am quite sick of this our Sovereignty.


Your Safety is only endangered by quarreling with the Colonies; not by leaving them to the free Enjoyment of their Liberties.
our safety were actually at stake, and absolutely required it.”


The Colonies were not planted at your Expence.
  The case may be altered when the country in question has been founded “at our own expence.”


They well knew the contrary. They would never have gone if that had been the case. They fled from your Government which oppress’d them. If they carried your Government with them and of course your Laws they had better have staid and endur’d the Oppression at home, and not have added to it all the Hardships of making a new Settlement. They carried not your Laws but [line missing] they had carried your Government and Laws, they would now have been subject to Spiritual Courts, Tythes, Church Acts of Parl[iamen]t, Game Acts, &c &c which they are not and never were since their being out of the Realm.
The first settlers presumably “well knew … they were still to continue the subjects of the same government.”



They were to depend on the King only.
Although their charters were less explicit than they should have been, the Americans “knew they were not to be independant.” Any powers the charters seemed to give them that were inconsistent with British sovereignty might be removed; “no government can be supposed to alienate prerogatives necessary to its safe existence.” By the same token we in turn should remove any unnecessary limitations on colonial liberties.


Every Government is suppos’d to be compos mentis when it grants Charters, and shall not be allow’d to plead Insanity. If you break the Charters or violate them, you dissolve all Tie between us.


You may claim it, but you have not, never had, nor, I trust, ever will have it.
  But “a right of sovereignty in this case, we may undeniably claim and vindicate:


You, i.e. the People of England, cannot grant the Americans Independency of the King. It can never be, but with his Consent and theirs.
and though we may safely grant them absolute independency, yet whatever generosity might suggest, justice does not seem to require it. …


Our Sovereignty! Our Sov[ereign]ty for ever.
  “Now, our title and pretensions to all our American provinces are of that sort that seem fairly to justify our asserting and preserving our sovereignty over them, although at the expence of some portion of their natural prerogatives.”


Of their not our Plantations.
The colonies partly consist of our own plantations, and partly of the conquests we have made from France. In both cases we have the right to keep them on a footing that will support our government. If we declared them independent they would fall to France, help to give her mastery of the seas, and endanger the liberties of


The Conquests may be yours, partly; but they are partly Conquests belonging to the Colonies, who join’d their Forces with yours in equal Proportion.


Take care then how you use them.
Europe; our existence as a free people, therefore, depends on retaining the colonies. So does


The direct contrary is true. They are not redressed, they are refused to be heard. Fresh Oppressions and Insults are continually added. (1770)
their existence as a free people. “They are now treated as children; their complaints are heard, and grievances redressed; but then they would be treated rather as slaves, having the swords of


English Swords are now held at our Throats. Every Step is taking to convince us that there is no Difference in Government.
their masters perpetually held at their throats, if they should presume to offer half the indignities to the officers of the French crown, which they have often, with impunity, done to those of the British.”


It is well they have.
  At present they enjoy the full benefit of English citizenship, and have their own assemblies to redress their grievances. The power of these assemblies is little inferior to that of Parliament, and threatens to equal it. In that case “what marks of sovereignty will they allow us to enjoy? What sort of claim will they indulge us with? Only, I suppose, a mere titular one.” Then why should we continue to defend them, or do they expect to defend themselves? “This they certainly at present are not able to do, if they were not sheltered by the wings of Great Britain.”


What would you have? Would you the People of England be Subjects and Kings at the same time?


Don’t be under any Apprehensions for them. They will find Allies and Friends somewhere; and it will be worth no one’s while to make them Enemies or to attack so poor a People so numerous and so well armed.
  We only ask them to contribute within reason to their own defense. They may say they are willing to do so, if it is on their own initiative; and this is the alternative to their receiving Parliamentary representation. If they do receive it, the number of their members should be


A proper limitation can only be this, that they shall from time to time have such a Number of additional Members as are proportion’d to their increasing Share of the Taxes and Numbers of People.
  “properly limited,” as Scottish members were in the Act of Union.
  
    Americans and Englishmen must contribute their due proportions to the support of government. But it is almost impossible to estimate,


The Protection is mutual.
for the colonies, “what expense their protection stands in to Great Britain. Besides, we can certainly afford to protect them at less expence than they could afford to protect themselves, were they either so many independent states, or only one general community.” For the forces we must keep in being for our own protection will largely guard them as well. Such addition as we must make for them they ought to pay for. If they remonstrate that this additional strength, and the cost of maintaining it, can be safely reduced,


They are always in time of War at as much Expence as would be necessary to protect themselves; first, by the Troops and armed Ships they raise and equip. 2. By the higher Price they pay for all Commodities, when drawn into War by English European Quarrels. 3. By Obstructions to the Vent of their Produce by general Embargos.


This never was the Case.
this is little to the purpose. Although their remonstrances “should be candidly heard, and duly regarded,” England must remain the judge;


England is no Governor; it is governed. The King governs.
if they dictate to her, “it is no longer England, but her colonies, that govern.” The Americans are also chargeable with part of the civil list,


I will tell you how it is managed. The Colonies maintain their Governors, who are the King’s Representatives. And the King receives a Quitrent from the lands in most of the Colonies.
but how this is managed is


But not 100th part so great. Lessen these Expences, they are exorbitant.
not my business to inquire. “The pomp of government” always requires such expenses, and they are considerable. It is only fair that the colonies should bear their share, and I see no reason why they should complain at being obliged to do so.


There is no Occasion to oblige them to do what they do voluntarily. Many profitable Offices too are held by Patentees from the Crown residing in England.
  An Englishman pays heavier taxes than an American can. But if one contributes a day’s pay a week, the other might afford a day’s pay a


Most of these Writers seem to forget, or not to know, that American Governments have heavy Taxes of their own to pay.
fortnight. Americans have great expenses of converting a wilderness into habitable land; but the cost varies in different parts of the colonies, and some parts are as well off as the mother country. We should not be over-rigorous, nevertheless, in taxing the colonies, for we thereby depress them and discourage improvement. In a northern province of Denmark, it is said, the lands were so heavily taxed that the peasants petitioned the King to take their farms into his


As these Differences cannot be known in Parliament here, how can you proportion and vary your Taxes of America so as to make them equal and fair? It would be undertaking what you are not qualified for, as well as doing what you have no right to do.


If it were once established that the Parliament had a Right to tax America ad libitum, we might as well give up our Lands, for we could call nothing our own that might be taken from us at the Pleasure of a Body wherein we had no Representatives.
own hands; this he did not want to do, knowing that they would be useless to him unless cultivated. Excessive taxation may have the same effect in any country.


  Whether the Stamp Act would have been that kind of taxation I cannot say. The English may be considered incompetent judges, but the Americans are equally so because the matter so closely concerns their own interests. “Yet it must be granted, that they know best the state of


And yet you would be meddling.
their finances, and what taxes they can afford to pay.” The difference in the value of their money suggests that the troops there might be paid less, but this would be imprudent even if it were limited to the provincials.


The Provincials are paid nearly double. Men are not to be had there on English pay.


The English are eternally harping on this String; the great Obligations the Colonies are under for Protection from the French. I have shown already that the Defence was mutual. Every Man in England, and every Man’s Estate, has been defended from the French: But is it Sense to tell any particular Man, The Nation has incurr’d a Debt of 148 Millions to protect you and your Estate; and therefore you owe a great deal of Gratitude to the Nation, &c.? He will say, and justly, I paid my Proportion, and I am under no Obligation. The Colonies, as I have shown in preceding Notes, have always paid more in various Ways. And besides, [line missing] extending your Trade sometimes (from which you exclude the Colonies) and for Whims about the Ballance of Power, and for the Sake of continental Connections in which they were separately unconcerned. On the other hand, they have from their first Settlement had Wars in America in which they never engag’d you. The French have never been their Enemies but upon your Account. The French were at peace with them when you came into America with your Troops and began a War which you now say was on their Account, tho’ it was really for Lands which the King claimed, not the Colonies, and to protect your Indian Trade.
  Whatever lenience the colonies may deserve from England, “it is very certain that England is entitled to a great deal of gratitude from her colonies.” They must realize that without British help they would have been swallowed up by the French. “That the late war was chiefly kindled, and


It is denied.
carried on upon their account, can scarcely be denied,” and Britain’s loss of money and lives was heavy. She admittedly furthered her own interests thereby, but the Americans endorsed those interests by joining with her; why do they now jeopardize them by trying, it seems, to shake off sovereignty? If they succeed, our peace and safety will become more precarious then ever, and they will immediately become dependent upon France. 


Our Sovereignty again. This Writer, like the Genoese Queens of Corsica, deems himself a Sprig of Royalty!


We are assured of the contrary. Weak States that are poor, are as safe as great Ones that are rich. They are not Objects of Envy; the Trade that may be carried on with them, makes them Objects of Friendship. The smallest States may have great Allies. And the mutual Jealousies of Great Nations contribute to their Security.
  Even if they could be actually independent, we do not know whose friends they would become or what factors, if any, might dispose them


Then be careful not to use them ill.
toward us rather than toward the French. This uncertainty alone is a good reason for us to


It is a better Reason for using them kindly. That alone can retain their Friendship. Your Sovereignty will be of no Use if the People hate you. Keeping them in Obedience will cost you more, than your Profits from them can amount to.
guard our “sovereignty.”


How little this Writer knows of the Colonies!
  Whatever benefit Britain derived from the late war, the colonies were the principal gainers. “Now they enjoy a peace and tranquility, which they scarcely ever knew before.” Their chief remaining danger is from the Indians, whom they themselves have provoked; and the diligence with which our government has defended them from this and every other danger deserves some gratitude. But if their claims are just, wherein are they blameworthy? Not for claiming their rights and liberties, but for their riotous and seditious way of asserting them. England has much to justify her conduct. “She is conscious she has a right of sovereignty over


They never wanted or desired Protection from Indians.


  Do you Englishmen then pretend to censure the Colonies for Riots? Look at home!!! I have seen within a Year, Riots in the Country about Corn, Riots about Elections, Riots about Workhouses, Riots of Colliers, Riots of Weavers, Riots of Coalheavers, Riots of Sawyers, Riots of Sailors, Riots of Wilkites, Riots of Government Chairmen, Riots of Smugglers in which Customhouse Officers and Excisemen have been murdered, the King’s armed Vessels and Troops fired at; &c &c &c. In America if one Mob rises and breaks a few Windows, or tars and feathers a single rascally Informer, it is called Rebellion: Troops and Fleets must be sent, and military Execution talk’d of as the decentest Thing in the World. Here indeed one would think Riots part of the Mode of Government.


No, nor before.
them, which perhaps may not be quite so easy to maintain, when the point in dispute is given up. And this sovereignty she knows to be a matter of the last consequence for her to support.” For the Americans it is of equal consequence: in the recent peace treaty Britain sacrificed every other object to “procuring them a safe establishment.” In return she might expect a dutiful instead of an outrageous demeanor; firmness would have been more becoming for an American, and would have gained him more from Parliament.


  In the last War America kept up 25000 Men at her own Cost for 5 Years, and spent many Millions. Her Troops were in all Battles, all Service: Thousands of her Youth fell a Sacrifice. The Crown gain’d an immense Extent of Territory and a great Number of new Subjects. Britain gain’d a new Market for her Manufactures and recover’d and secur’d the old one among the Indians which the French had interrupted and annihilated. But what did America gain, except that safe Establishment, which they are now so taunted with? Lands were divided among none of them. The very Fishery which they fought to obtain, they are now restrain’d in, (Labrador). The Plunder of the Havanah was not for them. And this very safe Establishment they might as well have had by Treaty with the French their Neighbours, who would probably have been easily made and continu’d their Friends, if it had not been for their Connection with Britain.


Then don’t be insolent with your Power.
“It seldom happens that one fares the better for his insolence.”


  We have been often threaten’d with this wise Measure of returning Canada to France. Do it when you please. Had the French Power, which you were 5 Years subduing with 25000 Regulars, and 25000 of us to help you, continu’d at our Backs, ready to support and assist us whenever we might think proper to resist your Oppressions, you would never have thought of a Stamp Act for us; you would not have dared to use us as you have done. If it be so politic a Measure to have Enemies at hand to keep (as the Notion is) your Subjects in Obedience; then give Part of Ireland to the French to plant [line missing] another French Colony in the Highlands to keep rebellious Scotland in order. Plant another on Tower hill to restrain your own Mobs. There never was a Notion more ridiculous. Don’t you see the Advantage you now have if you preserve our Connection? The 50000 Men, and the Fleet employ’d in America during the last War, is now so much Strength at Liberty to be employ’d elsewhere.
  If the Americans choose to defy us, to gain some points that England might prefer to surrender than contest, it is an imprudent course. For their insolence may increase with our concessions until nothing will content them but independence, and we may be forced into other measures which they will be the first to repent. In an extreme crisis with the colonies “England may yet produce both a ministry and a parliament that would rather share them once more with the French, than totally relinquish her present pretensions, from a very just conviction that such a step would be much more politic than to suffer them to throw themselves wholly into the arms of that nation; and such a measure … would be abundantly defensible, however awkward it may be found at the first mention.” Though I hope they will never compel us to take that step, if they do they will find themselves involved in the same bloodshed out of which they have recently emerged. This prospect may dispose them to some moderation, which otherwise we cannot expect.


They only desire you would leave them where you found them. Repeal all your taxing Laws, and return to Requisitions when you would have Aids from them.
  It may be asked what is the limit of their demands, because hitherto they do not seem to have known where to stop. But I return to my underlying premises. The first is that the Americans have as much right as the English to be represented in the legislature that taxes them and passes the laws by which they are governed.


Distinguish here what may be convenient from what is fact. Before the Union, it was thought convenient and long wish’d for, that the two Kingdoms should join in one Parliament. But till that Union was form’d, the fact was that their Parliaments were distinct, and the British Parliament could not make Laws for Scotland. The same Fact now subsists in America. The Parliaments and States are distinct. But the British has taken advantage of our Minority, and usurp’d Powers not belonging to it.
The second is that imperial authority must center in one supreme assembly. The third, which follows from the first two, is that the Americans should be represented in Parliament if they so desire. The fourth is that, if the third is not practicable, they should be allowed “such an establishment,



O Lord!
  in subordination to the sovereignty of England, as should appear most favourable to their rights and liberties.”


[Part of a line missing] a new Argument, and the Writers on both sides, have found themselves, on a more thorough Examination of Arguments and Facts, obliged to change some of their first Positions. The Subject is now better understood.
  The discussion would be greatly furthered if some fixed principles were accepted on all sides. For in the heat of argument “what is granted at one time, is totally disavowed or denied at another.” This seems to be the case, 


And of Old Englanders too. Witness, the Virtual Representation.
  in particular, of the New Englanders.    Whatever opinion I have of their rights is more favorable than my opinion of their conduct, which is “neither consistent nor prudent. If they are willing


They think the same of yours.


No, none at all. Leave the King, who alone is the Sovereign, to exercise his Acts of Sovereignty, in appointing their Governors, approving or disapproving their Laws, &c.
WE should exercise any acts of sovereignty among them at all, the imposition they have so riotously resisted, might … have been allowed better quarter; for it could have occasioned no further hardship than was voluntary,


  But do you leave it to their Choice to trade elsewhere for those Commodities, to go to another Shop? No; you saythey shall buy of you, or of nobody.
they having it always wholly left to their own choice to buy the commodities so charged, or not.” If they had submitted to this demand, they might never have been sorry. In any case I am 


This mighty Resistance is only doing what the Author says above they might do, refusing to buy the taxed Commodities.
convinced that “the resistance they have made to it was absolutely inconsistent with the demeanor usually expected from subjects towards


  O God! You have no Reason for this Hope. It was your Government’s refusing to receive and consider their Remonstrances, that drove them into the Measures you condemn.
their governors. Less tumultuous proceedings would … have been deemed much more becoming: and our government, I should humbly hope, would have paid full as favourable an attention to their just remonstrances.”



  The reciprocal rights and claims of both sides must be defined and adjusted before grievances can be redressed and harmony return. Once the adjustment is made, we may hope that the colonies will no longer complain of encroachment


The English have no such Cause of Complaint.
on their liberties, or the mother country “complain of the unequal payment of taxes on the part of the colonies; both being obliged equally to do justice by each other. … Nor should any mere custom, nor any charter or law in being, be allowed any great weight in the decision on this point. … The Americans may insist


The Charters are sacred. Violate them, and then the present Bond of Union (the Kingly Power over us) will be broken.


Surely the Americans deserve a little more. They never put you to the Trouble and Expence of conquering them, as Ireland has done three times over. They never were in Rebellion. I speak now of the Native Irish. The English Families settled there certainly lost no Rights by their Merit in conquering that Country.
upon the same rights, privileges, and exemptions as are allowed the Irish, because of the similarity, if not identity, of their connections with us.” But the situations of the two are in some respects different, and, if any distinction is to be made between them,


I wonder much at this most certainly.
“most certainly … the Americans are least entitled to any lenity on that score; and yet … they have been hitherto, by far, the most favoured.”


It is very imprudent to deprive America of any of her Privileges. If her Friendship and Commerce are of any Importance to you, they are to be had on no other Terms, than leaving her in the full Enjoyment of her Rights.
  The terms England may think safe to grant the Irish she may consider “dangerous and imprudent to grant the Americans: for … they may have it much more in their power to create disturbances with impunity; because, long before we could send among them any considerable number of forces, they might do a great deal of mischief,


They will take Care to preserve Order and Government for their own sakes.
  Where you can not so conveniently use Force, there you should endeavour to secure Affection.
if not actually overturn all order and government.” Hence it would not be convenient to use the same coercive measures against America as against Ireland.


  Why then don’t you try them? When did they refuse?
  If the Americans “would … contribute their quota of taxes,” I should rather leave their present constitution undisturbed, however imperfect it may be, than try innovations that threaten an open rupture. For when we insist that they support the expense of government, they may justly insist upon enjoying the full benefit of it. [The last two pages of the pamphlet are missing.]



